Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 1 of 38




             EXHIBIT 1
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 2 of 38



                    SETTLEMENT AGREEMENT AND RELEASE/WAIVER

   James Hair and Christopher Witkowski, individually and on behalf of all others similarly situated
   v. Granite Telecommunications, LLC, Civil Action No. 9:17-cv-81361-DLB, U.S. District Court,
                                   Southern District of Florida.

           This Settlement Agreement and Release/Waiver (the “Agreement”) is entered into by and
   between: (i) named plaintiffs and class representatives James Hair and Christopher Witkowski
   (“Plaintiffs”), individually and on behalf of the Settlement Classes they represent (as defined
   below); and (ii) defendant Granite Telecommunications LLC (“Granite” or “Defendant”), subject
   to the approval of the United States District Court for the Southern District of Florida, and
   subject to the additional contingencies set forth herein. Plaintiff and Defendant are each a
   “Party” and are hereinafter referred to collectively as the “Parties.”

                                              RECITALS

           WHEREAS, on or about December 18, 2017, Plaintiff commenced an action by filing a
   complaint in the United States District Court for the Southern District of Florida (the “Court”),
   captioned as: James Hair and Christopher Witkowski, individually and on behalf of all others
   similarly situated v. Granite Telecommunications, LLC, Civil Action No. 9:17-cv-81361-DLB
   (the “Civil Action”).

          WHEREAS, the Civil Action asserted one cause of action stemming from the allegation
   that Defendant violated the Fair Labor Standards Act of 1938 by failing to pay the Plaintiffs
   and/or other similarly situated employees overtime compensation;

            WHEREAS, the Parties engaged in a thorough exchange of information in order to
   facilitate a negotiated resolution. As part of this exchange, Granite produced, and the Plaintiffs
   reviewed, voluminous electronic data equivalent to hundreds of thousands of pages of
   documents;

           WHEREAS, in preparation for the discussions about a negotiated resolution, Granite
   assembled and analyzed multiple sources of data relevant to an objective, reasonable assessment
   of the amount of unpaid overtime compensation that may have been due to Plaintiffs and other
   similarly situated employees. Granite also produced the data underlying this analysis to the
   Plaintiffs, and the Plaintiffs conducted an independent review of this data;

          WHEREAS, the Parties conducted full-day, in-person settlement conferences on March
   29, 2018 and April 19, 2018;

           WHEREAS, the Parties reached a settlement in principle on April 19, 2018 and executed
   a term sheet memorializing the settlement in principle on May 18, 2018;

            WHEREAS, counsel for the Parties engaged in good faith, arms-length negotiations to
   settle the Civil Action and ultimately reached agreement on the terms and conditions of a
   settlement on a class-wide basis as set forth herein (the “Settlement”);
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 3 of 38



           WHEREAS, Plaintiffs, through their counsel, made a thorough and independent
   investigation of the facts and law relating to the controversies between the Parties;

           WHEREAS, in agreeing to the Settlement embodied in this Agreement, Plaintiffs and
   their counsel considered: (i) the facts developed during their investigation and the law applicable
   thereto; (ii) the attendant risks of continued litigation and the uncertainty of the outcome of their
   claims; (iii) the desirability of permitting the Settlement to be consummated according to the
   terms of this Settlement; and (iv) the conclusion of Plaintiffs and their counsel that the terms and
   conditions of this Settlement are fair, reasonable, adequate, and that it is in the best interests of
   Plaintiffs and the Settlement Class Members (as defined below) to settle their claims against
   Defendant as set forth herein;

          WHEREAS, effective July 1, 2018, Granite will adjust the way in which it pays several
   categories of employees, including sales representatives working as Senior Regional Account
   Managers, Industry Account Managers, National Account Managers, Enterprise Account
   Managers, and Relationship Development Associates. Among other adjustments, sales
   representatives with these job titles with annual compensation expected to fall below a certain
   threshold are now receiving supplemental pay for each hour worked in excess of 40 hours per
   week; and

           WHEREAS, Granite denies all allegations of wrongdoing, fault, liability, or damage to
   Plaintiffs and the Settlement Class Members (as defined below); denies that it has engaged in
   any wrongdoing; denies that it has committed any violation of law; denies that it has acted
   improperly in any way; believes that it has acted properly at all times; maintains that it acted
   reasonably and in good faith at all times; and believes the Civil Action has no merit, but is
   entering into this Settlement solely because the proposed Settlement would eliminate the burden,
   risk, and expense of further litigation;

           NOW THEREFORE, in consideration of the foregoing and other good and valuable
   consideration, the receipt and sufficiency of which is hereby acknowledged by each Party to the
   other, IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs (individually
   and on behalf of each of the Settlement Class Members) and Defendant, subject to the final
   approval by the Court and the other conditions set forth herein, Plaintiffs’ and the Settlement
   Class Members’ claims against Defendant shall be settled, compromised, and dismissed, with
   prejudice, and that the Released Claims (as defined below) shall be finally and fully
   compromised, settled and dismissed as to the Releasees (as defined below), in the manner and
   upon the terms and conditions hereafter set forth.

                                     TERMS AND CONDITIONS

                                              DEFINITIONS

          1.      Capitalized terms used in this Agreement shall have the meanings ascribed to
   them therein. In addition, the following capitalized terms shall have the meanings specified
   below:




                                                     2
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 4 of 38



                  (a) “Administrator” is the third-party administrator charged with administering
   this Agreement, in concert with the Parties and their counsel. The Parties have selected Rust
   Consulting to act as Administrator. The Parties agree that the Administrator shall act as the
   agent for Defendant in holding and disbursing funds from the Settlement Account.

                  (b) “Civil Action” means the action captioned James Hair and Christopher
   Witkowski, individually and on behalf of all others similarly situated v. Granite
   Telecommunications, LLC, Civil Action No. 9:17-cv-81361-DLB (the “Civil Action”), pending
   in the United States District Court for the Southern District of Florida.

                   (c) “Settlement Classes” means: (1) the “FLSA Settlement Class” to be certified
   for settlement purposes only pursuant to the Fair Labor Standards Act of 1938; and (2) the “State
   Law Settlement Class” to be certified for settlement purposes only pursuant to Rule 23 of the
   Federal Rules of Civil Procedure. The Parties agree to the certification of the Settlement Classes
   solely for purposes of the Settlement of the Civil Action, and the agreement of the Parties to
   certification of the Settlement Classes shall not be used for any purpose whatsoever in any
   proceeding other than the Civil Action, including but not limited to any other action asserting the
   same or similar claims or causes of action. Should the Court deny approval of this Settlement,
   such stipulation of class certification shall become null and void ab initio and shall have no
   bearing on, and shall not be admissible in connection with, the issue of whether certification
   would be appropriate in a non-settlement context. Defendant expressly reserves its right to
   oppose any motion for class certification should this Settlement not become final.

                   (d) “FLSA Settlement Class” means: (1) any and all persons employed by Granite
   in an Eligible Position for the applicable Eligible Period, and (2) any and all persons who filed an
   opt-in consent form in the Civil Action on or before April 19, 2018.

                  (e) “State Law Settlement Class” means any and all members of the FLSA
   Settlement Class employed by Granite subject to the laws of Florida, Illinois, Massachusetts,
   New York, Pennsylvania, Rhode Island, or Texas at any time during the applicable Eligible
   Period, unless removed from the State Law Settlement Class by timely opting-out of the
   Settlement.

                  (f) “Eligible Position” means a salaried Senior Regional Account Manager,
   Industry Account Manager, Senior Industry Account Manager, National Account Manager,
   Senior National Account Manager, Enterprise Account Manager, Enterprise Client Manager,
   Senior Enterprise Client Manager, Relationship Development Manager, Senior Relationship
   Development Manager, or Relationship Development Associate in Defendant’s sales or network
   integration organizations who sold and/or attempted to sell voice and/or data communications
   products or services and who earned less than $100,000 gross earnings from salary and
   commissions in a calendar year.

                          (1) For purposes of determining whether a Settlement Class Member has
   less than $100,000 gross earnings from salary and commissions in a calendar year, gross
   earnings in each of the calendar years 2014 (as applicable pursuant to paragraph 12(a)(1)(i)
   below), 2015, 2016, 2017, and 2018 shall be considered separately and independently.




                                                    3
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 5 of 38



                         (2) For purposes of determining whether a Settlement Class Member has
   less than $100,000 gross earnings from salary and commissions in a calendar year for the period
   between January 1, 2018, and July 1, 2018, the relevant threshold shall be total gross earnings of
   $50,000.

                  (g) “Eligible Period” means:

                          (1) for those Settlement Class Members who filed an opt-in consent form
   in the Civil Action on or before April 19, 2018, the period dating from three years prior to the
   filing of such Settlement Class Member’s opt-in form in the Civil Action through July 1, 2018.

                         (2) for Settlement Class Members not subject to section 1(g)(1), supra,
   and who worked as Enterprise Client Managers, Senior Enterprise Client Managers, Relationship
   Development Managers, or Senior Relationship Development Managers, the period dating from
   June 1, 2015 through January 1, 2017.

                           (3) for Settlement Class Members not subject to section 1(g)(1) or section
   1(g)(2), supra, the period dating from June 1, 2015 through July 1, 2018.

                 (h) “Settlement Class Representatives” means the named plaintiffs in the Civil
   Action, James Hair and Christopher Witkowski.

                  (i) “Settlement Class Members” means Plaintiffs and each and every member of
   the Settlement Classes.

                 (j) “Participating Settlement Class Members” means Settlement Class Members
   who timely submit valid and complete claim forms included in the Notice Packet (as defined in
   paragraph 5(a)(1) below).

                  (k) “Participating FLSA Settlement Class Members” means members of the
   FLSA Settlement Class who timely submit valid and complete claim forms included in the
   Notice Packet (as defined in paragraph 5(a)(1) below).

                  (l) “Settlement Account” means the settlement account controlled by the
   Administrator at a federally insured bank, mutually acceptable to the Parties and to the
   Administrator, into which the Gross Settlement Amount is or will be deposited. No other funds
   shall be commingled within the Settlement Account.

                  (m) “Settlement Class Releasors” means Plaintiff, the Participating FLSA
   Settlement Class Members, the members of the State Law Settlement Class, and their respective
   heirs, administrators, executors, employees, subcontractors, successors, and assigns.

                   (n) “Releasees” and “Released Parties” means Granite Telecommunications, LLC,
   and each of its members, divisions, subsidiaries, affiliates, sibling entities, investors,
   predecessors and successors, current and former owners, directors, officers, fiduciaries, insurers,
   employees, attorneys, representatives, agents and all other related entities, and each of their
   members, divisions, subsidiaries, affiliates, sibling entities, investors, predecessors and



                                                   4
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 6 of 38



   successors, current and former owners, directors, officers, fiduciaries, insurers, employees,
   attorneys, representatives, and agents.

                  (o) “Released Claims” means all claims released as set forth in paragraph 13,
   below.

                  (p) “Prohibited Action” means any action or proceeding (regardless of jurisdiction
   or venue) seeking any form of relief, recovery, or remedy, whether legal, equitable or otherwise,
   brought on an individual basis, a group or collective basis, or on a class-wide basis or on any
   other putative or purported “representative” basis (including, but not limited to, any claims
   brought on a “representative,” “derivative” and/or “private attorney general” basis), against any
   of the Releasees in any way relating to, based upon, or arising out of the Released Claims.

                   (q) “Effective Date” means the first business day following the date the Court’s
   Final Approval of the Settlement is finally affirmed on appeal and/or is no longer subject to
   appeal or certiorari, and the time for any petition for re-argument, appeal, or review, by certiorari
   or otherwise, has expired (i.e., thirty (30) days from final approval). The Parties, other than any
   absent class member who makes a timely objection, agree to waive all rights to appeal upon
   entry of a Final Judgment and dismissal of the case with prejudice.

                  (r) “Final Judgment” means the Order that the Parties agree to seek, following the
   execution of this Agreement, resulting in the dismissal with prejudice of all claims against
   Defendant in the Civil Action.

                  (s) “Settlement Class Counsel,” or “Plaintiff’s Counsel,” means the firm of
   Feldman Williams, PLLC, including attorneys Mitchell L. Feldman, Esq., and Benjamin
   Williams, Esq.

                   (t) “Gross Settlement Amount” means the cash amount of seven hundred and
   fourteen thousand, nine hundred dollars and fifty cents ($714,900.50) to be paid by Defendant in
   connection with the Settlement, and which shall include, without limitation, attorneys’ fees
   (subject to approval by the Court); all interest, liquidated and/or multiple damages; costs; and all
   cash distributions to the Participating Settlement Class Members (including incentive payments
   to the Settlement Class Representatives, subject to approval by the Court). The Gross Settlement
   Amount does not include: (1) the employer’s share of payroll taxes on the part of the settlement
   funds attributable to wages, which Granite shall pay separately from the Gross Settlement
   Amount; and (2) the administrative costs associated with the Settlement to be paid to the
   Administrator, which Granite shall pay separately from the Gross Settlement Amount.

                                         SETTLEMENT AMOUNT

           2.     Settlement Amount. Granite will pay the Gross Settlement Amount as
   consideration for the dismissal of the Civil Action with prejudice and the Released Claims.
   The Gross Settlement Amount shall be Defendant’s total obligation to Settlement Class Counsel,
   the Settlement Class Members, and Plaintiffs. Defendant may not be called upon or required to
   contribute additional monies above the Gross Settlement Amount under any circumstances




                                                     5
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 7 of 38



   whatsoever. Plaintiffs and the other Settlement Class Members affirm that the Gross Settlement
   Amount compensates them fully for all Released Claims as set forth in Paragraph 13, below.

           In separate agreements, to which the only parties are Granite and the Plaintiffs, the
   Plaintiffs have agreed to a general release of all claims they may have against Granite in
   exchange for a payment of $3,500 each (for a total of $7,000). This $7,000 payment is entirely
   separate from, and does not constitute a portion of, the Gross Settlement Amount.

           3.      Distribution of Settlement Amount. The Gross Settlement Amount will be
   distributed in the following manner.

                  (a)     Contingent on receipt by the Administrator of a completed IRS Form W-9
   from Settlement Class Counsel, Court-approved attorneys’ fees and litigation costs will be paid
   to Settlement Class Counsel. Defendant will not oppose a request by Settlement Class Counsel
   for an award of costs and fees up to a total of 30% (thirty percent) of the Gross Settlement
   Amount. Any attorneys’ fees and litigation costs awarded by the Court shall be paid from the
   Gross Settlement Amount and shall not increase the total amount paid by Defendant above the
   Gross Settlement Amount.

                  (b)    The Administrator will be responsible for disseminating notices to
   Settlement Class Members, distribution of attorneys’ fees, distribution of payments to
   Participating Settlement Class Members, calculating the employee share of payroll tax
   withholdings and payment of such withholdings to the appropriate taxing authorities, calculating
   the employer’s share of payroll tax liability, and all tax reporting related to the settlement
   payments.

                  (c)     Any Court-approved incentive payments will be paid to Settlement Class
   Representatives and any Settlement Class Members who filed opt-in consent forms in the Civil
   Action on or before April 19, 2018. Defendant will not oppose a request by the Settlement Class
   Representatives for an incentive payment of up to $5,000 each (for a total of $10,000).
   Defendant will not oppose a request by any Settlement Class Members—other than Plaintiff—
   who filed opt-in consent forms in the Civil Action on or before April 19, 2018 for an incentive
   payment of up to $2,500 each (for a total of $32,500). Any incentive payments awarded by the
   Court shall be paid from the Gross Settlement Amount and shall not increase the total amount
   paid by Defendant above the Gross Settlement Amount.

                   (d)    The “Net Settlement Amount” is that portion of the Gross Settlement
   Amount remaining after the payments referenced in paragraphs 3(a) and 3(c). The Net
   Settlement Amount will be distributed to Participating Class Members. The amounts distributed
   to Participating Settlement Class Members shall be paid out 1/2 (one-half) as W-2 wages and 1/2
   (one-half) as 1099 “other income.” (The Notice of Proposed Class Action Settlement (“Notice”)
   and Claim Form are attached hereto as Exhibit A. The Notice and Claim Form are referred to
   together as the “Notice Packet.”)

                  (e)    Any portion of the Net Settlement Amount not distributed to the
   Participating Settlement Class Members in accordance with paragraph 3(d) above shall be
   retained by Defendant and will remain Defendant’s sole and exclusive property, up to a



                                                  6
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 8 of 38



   maximum of 1/2 (one-half) of the Net Settlement Amount. The Administrator shall pay the
   portion of the Net Settlement Amount that remains Defendant’s sole and exclusive property
   pursuant to this paragraph to the Defendant after the expiration of the time period specified in
   paragraph 12(f).

                   (f)    If the Participating Class Members claim less than 1/2 (one-half) of the
   Net Settlement Amount, then 1/2 (one-half) of the Net Settlement Amount will remain
   Defendant’s sole and exclusive property pursuant to paragraph 3(e) above. Any remaining
   portion of the Net Settlement Amount that (1) is not claimed by the Participating Settlement
   Class Members, and (2) is not returned to the Defendant pursuant to paragraph 3(e) above, shall
   be redistributed among the Participating Settlement Class Members pursuant to the formula
   specified in paragraph 12, infra.

                   (g)    It is expressly understood among the Parties that the Settlement will be on
   a “claims-made” basis, meaning that the Parties agree, covenant, and represent that the payments
   to be distributed according to paragraph 3(d) above shall be distributed only to Participating
   Settlement Class Members.

                                SETTLEMENT APPROVAL PROCEDURES

           4.      Contingency of Agreement. This Agreement will become final and effective
   only upon the occurrence of all of the following events: (a) this Agreement is executed by
   Plaintiff, Defendant, and Settlement Class Counsel; (b) the Court approves the material terms
   of the Settlement as set forth in this Agreement and enters, without material change, the
   Preliminary Approval Order attached to the Motion for Preliminary Approval; (c) the Notice
   Packet is sent to the Settlement Class Members by the Administrator; (d) Settlement Class
   Members are afforded an opportunity to file written objections or opt-out of the Settlement, as
   applicable, within the forty-five (45) days after mailing of the Notice Packets; and (e) the
   Court holds the Fairness and Final Approval Hearing and enters, without material change, the
   Final Approval Order attached as Exhibit B.

          5.       Settlement Approval Procedures. This Settlement requires approval by the
   Court in the Civil Action. The Parties agree to the following steps in the sequence set forth
   below to effectuate the Settlement and to obtain Court approval. The Parties and their
   attorneys agree to cooperate fully and to use all reasonable efforts and due diligence to
   effectuate the terms and conditions of this Agreement, including the execution of all necessary
   documents, in order to obtain approval of the Settlement.

                  (a)     Preliminary Approval.

                          (1)     Promptly after the execution of this Agreement by the Parties,
   Settlement Class Counsel shall prepare a Motion for Preliminary Approval of the Settlement,
   subject to review and approval by Defendant’s counsel. Settlement Class Counsel agrees that
   they will file the Motion for Preliminary Approval with the Court no later than June 21, 2018.
   The Preliminary Approval Motion also shall seek approval of the Notice Packet, substantially in
   the form attached as Exhibit A to this Agreement. The Notice shall inform Class Members of
   their opportunity to submit a Claim Form and/or object to the Settlement, set forth the Claim


                                                    7
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 9 of 38



   Form and objection deadlines, and describe the scope of the Released Claims. The Notice will
   also provide the date and location of the Final Approval Hearing (once that date is set by the
   Court). The form, content, timing, and all other aspects of the Notice will be negotiated and
   agreed upon by the Parties.

                           (2)     The Parties agree that, on the same day that the Motion for
   Preliminary Approval is filed, Settlement Class Counsel shall file, pursuant to Federal Rule of
   Civil Procedure 15(a)(2), an amended complaint in the Civil Action. The amended complaint
   shall be identical in substance to the original complaint filed in the Civil Action, except that it
   will add to the pending FLSA claim putative class action claims on behalf of current and former
   Granite employees who work and/or worked in an Eligible Position under the laws of the
   following states: Florida, Illinois, Massachusetts, New York, Pennsylvania, Rhode Island, and
   Texas. Settlement Class Counsel agree to provide Defendant’s counsel with a draft of the
   amended complaint for Defendant’s review and consent. The Parties hereby stipulate and agree
   that, if the Court issues an order finally approving the Settlement as contemplated in paragraph
   5(b) below, this action will be dismissed with prejudice in accordance with paragraph 15 below,
   and Granite will not be required to file an answer to the amended complaint. If for any reason:
   (1) the Court denies the request for the preliminary approval order contemplated in paragraph
   5(a)(1) above; or (2) the Court does not issue an order finally approving the Settlement as
   contemplated in paragraph 5(b) below, Settlement Class Counsel shall withdraw the amended
   complaint, and neither Defendant’s consent to the filing of the amended complaint nor
   Settlement Class Counsel’s withdrawal of the amended complaint pursuant to this paragraph
   5(a)(2) shall have any bearing on the merits of any subsequent motion or effort to amend the
   operative complaint in the Civil Action.

                           (3)     In conjunction with the filing of the Motion for Preliminary
   Approval, Counsel for the Parties will communicate with the clerk of the Court and make any
   further filings necessary to secure the approval of the Motion for Preliminary Approval. If
   requested by the Court, the Parties shall cooperate to schedule a hearing regarding the Motion for
   Preliminary Approval of the Settlement.

                           (4)     This Agreement shall become null and void in the event that the
   Court fails to enter the Order of Preliminary Approval in substantially the same form agreed to
   by the Parties, or such order is subsequently modified in any material respect. However, the
   Parties agree to use reasonable efforts and work cooperatively to attempt to address any concerns
   raised by the Court, provided that they do not change the material terms of the Parties’
   Agreement. If preliminary approval is not granted, this Agreement shall not be deemed to
   prejudice in any way any of the Parties’ rights, and the Parties shall be restored to their
   respective positions in the Civil Action, as they existed immediately prior to the execution of this
   Agreement. Further, if preliminary approval is not granted, the Settlement, the Agreement, and
   the terms contained herein may not be used for any purpose whatsoever in the Civil Action or
   any other lawsuit.

                   (b)    Final Approval. Settlement Class Counsel shall prepare a Motion for
   Final Approval of the Settlement, which will be consistent with the terms of this Agreement and
   subject to review and approval by Defendant’s counsel. The Motion for Final Approval of the
   Settlement shall seek approval of the terms of this Agreement, certification of the FLSA


                                                    8
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 10 of 38



    Settlement Class pursuant to the Fair Labor Standards Act of 1938, certification of the State Law
    Settlement Class pursuant to Federal Rule of Civil Procedure 23, and entry of an Order of Final
    Approval, substantially in the same form as attached hereto as Exhibit B. Settlement Class
    Counsel shall provide a draft of the Motion to Defendant’s counsel for review no later than
    fourteen (14) days in advance of the Fairness and Final Approval Hearing, or if the Court directs
    that the Motion for Final Approval be filed on another date, no later than fourteen (14) days in
    advance of the date on which it must be filed. Settlement Class Counsel shall file the Motion for
    Final Approval with the Court no later than seven (7) calendar days in advance of the Fairness
    and Final Approval Hearing, or by such other date as the Court may direct.

                    (c)     Petition for Attorneys’ Fees and Costs. Settlement Class Counsel may
    petition the Court for an award of attorneys’ fees and costs, to be paid from the Gross Settlement
    Amount, not to exceed 30% (thirty percent) of the Gross Settlement Amount. Any such petition
    shall be filed with the Parties’ Motion for Final Approval of the Settlement. Defendant will not
    oppose Settlement Class Counsel’s petition for such an award of 30% (thirty percent) of the
    Gross Settlement Amount.

                   (d)     Petition for Incentive Payments. Settlement Class Counsel may petition
    the Court for an award of incentive payments, to be paid from the Gross Settlement Amount, for
    Settlement Class Representative and any Settlement Class Members who filed opt-in consent
    forms in the Civil Action on or before April 19, 2018. Defendant will not oppose a request by
    Settlement Class Representatives for an incentive payment of up to $5,000 each (for a total of
    $10,000). Defendant will not oppose a request by any Settlement Class Members—other than
    Plaintiffs—who filed opt-in consent forms in the Civil Action on or before April 19, 2018 for an
    incentive payment of up to $2,500 each (for a total of $32,500).

                             SETTLEMENT ADMINISTRATION PROCEDURES

            6.      Settlement Class List. Within fifteen (15) days of receiving an Order of
    Preliminary Approval of the Settlement from the Court, the Administrator will receive from
    Granite a spreadsheet that contains: (i) the names of the Settlement Class Members; (ii) their
    last known residential addresses; (iii) their Social Security numbers; (iv) the gross share of the
    Net Settlement Amount due to each Settlement Class Member; and (v) information, if any is
    reasonably known, pertaining to any current wage garnishment order, support order, tax lien or
    other court/governmental order impacting wage payments to any of the Settlement Class
    Members (the “Settlement Class List”). The Administrator will keep this data confidential and
    use it only for purposes of performing its duties to the Settlement Class Members. The
    Settlement Class List—including all of the information disclosed to the Administrator except
    for the Social Security numbers of the Settlement Class Members—shall be disclosed to
    Settlement Class Counsel but shall not be disclosed to Plaintiff or any of the Settlement Class
    Members. The Settlement Class List shall not be used for purposes other than effectuating this
    Settlement in this Civil Action. At the conclusion of the administration of this Settlement, the
    Administrator shall destroy the Settlement Class List and all electronic and paper copies of the
    Settlement Class List.

           7.      Mailing of Notice Packets.



                                                    9
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 11 of 38



                   (a)    The Administrator will effectuate mailing of the Notice Packets. The
    Administrator will send the Court-approved Notice Packets by first class mail to Settlement
    Class Members within twenty-five (25) days of receiving the Order of Preliminary Approval of
    the Settlement. Unless a Notice Packet is returned to the Administrator by U.S. Postal Service
    as undeliverable, each Notice shall be deemed received by the Settlement Class Member to
    whom it was sent, and the date of mailing shall control calculation of the claim deadline.

                   (b)     With regard to any Notice Packets that are returned to the Administrator
    as undeliverable, the Administrator will use reasonable efforts to locate a current residential
    address and, if a current residential address is located, shall promptly re-mail the settlement
    documents. These reasonable efforts shall include:

                           (1)     Prior to the initial mailing of the Notice Packets, the
    Administrator shall cross-reference the Settlement Class Members names and addresses with the
    National Change of Address Database (“NCOA”) maintained by the U.S. Postal Service. The
    NCOA contains requested changes of address filed with the U.S. Postal Service. In the event
    that any individual had filed a U.S. Postal Service change of address request, the address listed
    with the NCOA will be utilized in connection with the mailing of the Notice Packet.

                           (2)    If any Notice Packets are returned to the Administrator with
    forwarding addresses attached or included on the returned Notice Packet, the Administrator
    shall re-mail a Notice Packet to the forwarding address.

                           (3)    For any Notice Packets returned to the Administrator as
    undeliverable, the Administrator shall perform an address trace using the Class Member’s
    name, previous address, and Social Security Number to attempt to locate an updated address. If
    an updated address is located, the Administrator will re-mail a Notice Packet to the updated
    address.

                           (4)    If the Notice Packets of any Settlement Class Members remain
    undeliverable after the Administrator takes the steps identified in paragraphs 7(b)(1)-(3) above,
    the Administrator shall place one telephone call to the Settlement Class Members whose
    Notice Packets were undeliverable. Granite shall use reasonable efforts to locate and provide a
    telephone number for each Settlement Class Member the Administrator identifies as eligible to
    receive such a telephone call because his or her Notice Packet remained undeliverable after the
    Administrator took the steps identified in paragraphs 7(b)(1)-(3) above.

                            (5)    The Settlement Class Members who were subject to additional
    locating efforts shall have an additional fifteen (15) days from the conclusion of the notice
    period to file their claims.

                         (6)   The Administrator will create a website for the purposes of
    allowing Settlement Class Members to file their claims electronically.

          8.      Reminder Mailing. Twenty-one (21) days after the initial mailing, the
    Administrator shall send postcard reminders to Settlement Class Members who




                                                   10
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 12 of 38



    have not returned a Claim Form or timely submitted a request to opt-out by that date, which
    postcard shall inform the Settlement Class Members how to obtain a Claim Form by contacting
    the Administrator by telephone, internet, or mail.

           9.      Communication with Settlement Class Members.

                   (a)     Except for the communications specified in paragraphs 7 and 8 above, no
    other communications regarding the Settlement shall be sent by the Parties or their counsel to the
    Settlement Class Members. Settlement Class Counsel shall not be barred by this provision from
    communicating with Plaintiff or any persons who filed an opt-in consent form in the Civil Action
    on or before April 19, 2018, nor shall Settlement Class Counsel be barred from responding to
    inquiries they may receive from Settlement Class Members.

                    (b)     Notwithstanding the forgoing limitation in paragraph 9(a), nothing in this
    Settlement Agreement shall be construed to prevent Defendant from communicating with its
    current employees—including Settlement Class Members—about any matter. Nor shall the
    forgoing limitation in paragraph 9(a) or anything in this Settlement Agreement be construed to
    prevent Defendant from responding to inquiries it may receive from Settlement Class Members
    about any matter. Defendant agrees not to discourage any Settlement Class Member from
    participating in the Settlement, and to include in any communications about the Settlement with
    its current employees that it will not retaliate against the Settlement Class Members.

           10.     Claim Forms.

                   (a)    The Claim Form will include a specific release consistent with the Release
    contained in paragraph 13, below.

                    (b)     Settlement Class Members will have forty-five (45) days from the date the
    Notice Packets are mailed to return their completed Claim Form or written objection to the
    Administrator. In order to be valid and effective, a Claim Form must be unaltered, signed, dated,
    and postmarked within forty-five (45) days after the first mailing of the Notice Packets by the
    Administrator. Upon receipt of an unsigned, untimely, incomplete, or altered form, the
    Administrator shall apprise Settlement Class Counsel, counsel for the Defendant, and the
    individual who returned the form of its deficiency and provide such individual with a substitute
    form that the individual may use to cure the deficiency within ten (10) days or within the original
    forty-five (45) day claim period, whichever time period is longer. A Claim Form that remains
    unsigned, untimely, incomplete or altered after the time period set forth herein shall be void.
    The Parties agree to allow the Administrator to resolve any challenges regarding the validity of
    any Claim Form made pursuant to this paragraph and to make a final and binding determination
    on all issues presented by any such challenges without hearing or right of appeal.

                  (c)     The submission of a valid and effective Claim Form by a member of the
    FLSA Settlement Class shall be deemed to be appropriate consent in writing to join the Civil
    Action pursuant to 29 U.S.C. § 216(b).

                  (d)     Objections. Settlement Class Counsel and the Settlement Class
    Representatives agree that they will not object to this Settlement. Objections from Settlement



                                                    11
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 13 of 38



    Class Members must be postmarked no later than fourteen (14) days prior to the Fairness and
    Final Approval Hearing, in writing, and include a statement of the objection, as well as the
    specific reasons the Settlement Class Member is objecting to the Settlement. The objection also
    must include his or her full name, dates of employment at Granite Telecommunications, LLC,
    address, and telephone number. In addition, the objecting Settlement Class Member must
    personally sign the objection. The Administrator shall provide copies of each objection received
    to the Parties’ counsel within two (2) business days of receipt of such objection. To the extent
    Settlement Class Counsel receives objections, they agree to provide copies of each objection
    received to Defendant’s counsel within two (2) business days after receiving the objection.

                    (e)     Opt-outs. A person who meets the criteria for membership in the State
    Law Settlement Class may elect to opt-out and be excluded from the State Law Settlement Class.
    To opt-out, any such election must be made in writing and sent to the Administrator so that it is
    received by the Administrator on or before forty-five (45) calendar days after the date Notice
    Packets are mailed to the Settlement Class Members. Any person who meets the criteria for
    membership in the State Law Settlement Class who elects to opt-out: (1) shall not have any
    rights under this Settlement Agreement; (2) shall not be entitled to receive a payment under the
    Settlement pursuant to paragraph 12, below; and (3) shall not be bound by this Settlement
    Agreement, any orders of the Court approving the Settlement, and any final judgment entered by
    the Court in the Civil Action.

                    (f)     Binding Effect of Settlement. All Participating Settlement Class
    Members and all members of the State Law Settlement Class will be bound by the terms and
    conditions of this this Settlement Agreement (including the release set forth in paragraph 13
    below), any orders of the Court approving the Settlement, and any Final Judgment entered by the
    Court in the Civil Action, and will be deemed to have waived all objections and opposition to the
    fairness, reasonableness, and adequacy of the Settlement.

                      SETTLEMENT FUNDING AND DISTRIBUTION OF PAYMENTS

           11.    Funding of Settlement.

                   (a)     Funding Date. No later than seven (7) days of the Final Approval Order,
    (the “Funding Date”), Defendant shall deposit the Gross Settlement Amount into the Settlement
    Account established by the Administrator pursuant to paragraph 11(b), below. The Settlement
    Account shall remain the property of Defendant unless and until it is distributed in the manner
    provided in the Final Approval Order. Defendant shall not be required to deposit into the
    Settlement Account more than the Gross Settlement Amount.

                    (b)    Settlement Account. With respect to the Settlement Account, the
    Administrator shall open and administer the Settlement Account, calculate, withhold, remit, and
    report each Participating Settlement Class Member’s share of applicable payroll taxes in
    connection with the settlement payment, and satisfy all tax reporting, return, and filing
    requirements with respect to the Settlement Account. The Parties agree to cooperate with the
    Administrator and one another as necessary to effectuate the terms of this Settlement Agreement.
    In no event shall the Administrator withdraw, transfer, pledge, impair, or otherwise make use of
    the funds in the Settlement Account except as expressly provided in this Agreement.


                                                   12
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 14 of 38



           12.    Distributions to Class Members.

                   (a)      Calculation of Distributions. Individual awards to Settlement Class
    Members will be calculated according to a formula based on: (1) the number of weeks during
    which a Settlement Class Member worked in an Eligible Position during the applicable Eligible
    Period, and (2) the total amount of salary and commission paid to a Class Member for his or her
    work in an Eligible Position during the applicable Eligible Period.

                  The formula shall determine the portion of the Net Settlement Amount due to
    each Settlement Class Member as follows:

                           (1)   For each calendar year between January 1, 2015 and July 1, 2018,
    where a Settlement Class Member earned less than $100,000 in gross compensation from salary
    and commissions, calculate the number of weeks—adjusted for paid time off, sick leave, and other
    absences—that each Settlement Class Member worked in an Eligible Position during the
    applicable Eligible Period;

                                 (i)     For any Settlement Class Members who filed opt-in forms
                                 prior to April 19, 2018, any portion of the calendar year 2014
                                 dating from three years prior to the filing of such Settlement Class
                                 Member’s opt-in form in the Civil Action shall also be included.

                                 (ii)    For any Settlement Class Members also eligible to
                                 participate in the settlement reached in Paul White, individually
                                 and on behalf of all those similarly situated v. Granite
                                 Telecommunications LLC, Civil Action No. 1:17-cv-03243-TWT,
                                 U.S. District Court, Northern District of Georgia (the “White
                                 Action”) and who did not opt-out of that settlement, the period
                                 between January 1, 2015 and February 1, 2017 shall be excluded.

                          (2)     For each calendar year between January 1, 2015, and July 1, 2018,
    where a Settlement Class Member earned less than $100,000 in gross compensation from salary
    and commissions, calculate the Settlement Class Member’s regular rate by adding the Settlement
    Class Member’s gross compensation from salary and commissions during each such calendar year
    and dividing by 2,080 (or in the case of 2018, by dividing by 1040).

                           (3)    For each Settlement Class Member, multiply the results of the
    calculations in paragraph 12(a)(1) and paragraph 12(a)(2).

                            (4)    Calculate the sum of the results of the calculations in paragraph
    12(a)(3) for all Settlement Class Members.

                           (5)    For each Settlement Class Member, divide the result of the
    calculations in paragraph 12(a)(3) by the sum calculated pursuant to paragraph 12(a)(4).

                           (6)    For each Settlement Class Member, multiply the result of the
    calculations in paragraph 12(a)(5) by the Net Settlement Amount.



                                                  13
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 15 of 38



                           (7)     Settlement Class Counsel shall have the ability to make limited
    adjustments to the result of the calculations in paragraph 12(a)(6), subject to Granite’s approval
    of such adjustments, which approval will not be unreasonably opposed or withheld.

                 (c)    Payments to Settlement Class Members shall be subject to and reduced by
    any pending wage garnishment order, support order, tax lien or other court/governmental order
    impacting wage payments. These offsets shall not reduce the total amount of the Settlement
    Fund.

                  (d)     Incentive Payment to Settlement Class Representatives. Any incentive
    payments awarded by the Court shall be distributed, as specified in paragraph 5(d), by the
    Administrator in separate checks mailed contemporaneously with the mailing of Settlement
    Payments and shall be reported to state and federal taxing authorities as non-wage income on
    IRS Form 1099.

                     (e)    Payments to Participating Settlement Class Members. To receive a
    share of the Net Settlement Amount and be considered a Participating Class Member, Settlement
    Class Members must return a Claim Form within forty-five (45) days after notice is mailed, as
    explained in paragraph 10(b). The Administrator will withhold from payments to Participating
    Settlement Class Members taxes and other sums as required by state or federal law. The Parties
    agree that 1/2 (one-half) of the award paid shall be treated as wages, and the remaining 1/2 (one-
    half) shall be treated as interest and/or liquidated damages for tax purposes. Payments to
    Participating Settlement Class Members shall be mailed by the Administrator within fourteen
    (14) days of the Funding Date.

                    (f)     Expiration of Settlement Checks. All checks issued by the
    Administrator shall expire one hundred and eighty (180) days after they are issued. At the close
    of the 180-day period, the Administrator will issue a stop payment order on all un-cashed or
    returned checks. In the event a Participating Settlement Class Member reports a lost or
    destroyed check within the 180-day period, the Administrator shall issue a stop order on the
    original check and issue a new check. If a check is reported as lost or stolen during the final
    fifteen (15) days of the 180-day period, the Participating Settlement Class Member will receive
    an additional 15-day grace period to cash the check, but in no event will a check issued remain
    valid beyond one hundred ninety-five (195) days after the date the original check was issued. A
    failure by a Participating Settlement Class Member to deposit or cash a check within the time
    period allotted shall have no effect on that individual’s release of claims pursuant to paragraphs
    1(m), 1(n), and 13. Funds from any remaining un-cashed checks shall revert to the Defendant
    pursuant to paragraphs 3(e)-(g).

                                         RELEASE AND WAIVER

            13.     Class Release Language on Claim Forms. The claim form shall include the
    release of claims applicable to Settlement Class Members in the form set forth below.

           In further consideration of the promises made in the Settlement Agreement, each
           Settlement Class Member hereby forever discharges and releases Granite
           Telecommunications, LLC, and each of Granite Telecommunications, LLC’s


                                                    14
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 16 of 38



         members, divisions, subsidiaries, affiliates, sibling entities, investors, predecessors
         and successors, current and former owners, directors, officers, fiduciaries, insurers,
         employees, attorneys, representatives, agents and all other related entities and each
         of their members, divisions, subsidiaries, affiliates, sibling entities, investors,
         predecessors and successors, current and former owners, directors, officers,
         fiduciaries, insurers, employees, attorneys, representatives, and agents
         (collectively, the “Released Parties”), from all actions, causes of actions, demands,
         damages, attorneys’ fees, costs, loss of wages, benefits, interest, loss of earning
         capacity, mental anguish, pain and suffering, and any other relief permitted to be
         recovered on, related to, or in any way growing out of the overtime-related wage
         and hour claims that were asserted or could have been asserted in James Hair and
         Christopher Witkowski, individually and on behalf of all others similarly situated
         v. Granite Telecommunications, LLC, Civil Action No. 9:17-cv-81361-DLB (the
         “Civil Action”) regarding events that occurred or are alleged to have occurred
         during the applicable Eligible Period, including (1) all overtime-related claims
         based on putative violations of any federal, state, or local constitution, statute,
         ordinance, or other law—including, but not limited to, the Massachusetts Wage
         Payment Statute, G.L. c. 149, §§148, 148A, 148B, 149, 150, 150A-150C, 151, 152
         et seq., the Massachusetts Wage & Hour laws, G.L. c. 151, §1 et seq., and the
         applicable wage and hour laws of Florida, Illinois, New York, Pennsylvania, Rhode
         Island, or Texas—pertaining to or arising from misclassification, breaks, overtime
         payments, and/or any other wage and hour claims; (2) all other overtime-related
         wage and hour claims, whether arising under federal, state, or local law, including
         claims sounding in contract, tort, or common law related to or alleged to arise from
         misclassification, breaks, overtime payments, and/or any other wage and hour
         claims; and (3) claims for retaliation on any legal theory, whether arising under
         federal, state, or local law, based on the assertion of rights to overtime payments or
         any other relief arising from misclassification, breaks, and/or any other wage and
         hour claims (collectively, the “Released Claims”).

         To summarize without limiting the scope of the Released Claims: in exchange for
         the payment you will receive as part of this lawsuit, you agree to give up any claims
         you may have against Granite—or anyone associated with Granite—based in any
         way on any alleged failure to compensate you properly for all overtime hours you
         worked during the applicable Eligible Period.

         For avoidance of doubt, if you are a member of the class in Granite
         Telecommunications, LLC v. Contino et al., Civil Action No. 2014-699,
         Massachusetts Superior Court, Norfolk County, the Released Claims do not include
         any overtime-related claims you may have for the time period from June 5, 2008
         through May 7, 2014.

         Notwithstanding the foregoing, if you are a member of the class in Paul White,
         individually and on behalf of all those similarly situated v. Granite
         Telecommunications LLC, Civil Action No. 1:17-cv-03243-TWT, U.S. District
         Court, Northern District of Georgia, the Released Claims do not include any



                                                   15
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 17 of 38



           overtime-related claims you may have for the time period from January 1, 2015
           through February 1, 2017.

             14.    Upon entry of the Order of Final Approval (a copy of which is attached as Exhibit
    B), all claims for relief asserted in the Civil Action will be dismissed with prejudice and on the
    merits. All such dismissals shall be without costs to any party.

           15.     As of the entry date of the Order of Final Approval, the Plaintiffs, as Settlement
    Class Representatives, the Participating FLSA Settlement Class Members, the members of the
    State Law Settlement Class, and the Settlement Class Releasors, shall have, and by operation of
    the Order of Final Approval shall be deemed to have, completely, voluntarily, knowingly,
    unconditionally and forever, released, acquitted and discharged the Released Parties from the
    Released Claims.

             16.     As of the entry date of the Order of Final Approval, the Plaintiffs, as Settlement
    Class Representatives, the Participating FLSA Settlement Class Members, the members of the
    State Law Settlement Class, and the Settlement Class Releasors, shall have, and by operation of
    the Order of Final Approval shall be deemed to have, released, waived and abandoned all rights
    to commence, institute or prosecute, and shall be forever barred and enjoined from commencing,
    instituting, participating in or prosecuting any Prohibited Action.

            17.     As of the entry date of the Order of Final Approval, Plaintiff, as Settlement Class
    Representatives, the Participating FLSA Settlement Class Members, the members of the State
    Law Settlement Class, and the Settlement Class Releasors, shall have, and by operation of the
    Order of Final Approval shall be deemed to have, waived and relinquished, to the fullest extent
    permitted by law, any and all rights which may have the effect of nullifying or otherwise limiting
    the releases set forth herein. Specifically, but not by way of limitation, even if Plaintiffs, as
    Settlement Class Representatives, the Participating FLSA Settlement Class Members, the
    members of the State Law Settlement Class, and/or the Settlement Class Releasors should later
    discover facts in addition to or different from those they now know or believe to be true with
    respect to the subject matter of the Released Claims after the Effective Date, they shall be
    deemed to have, by operation of the Court’s Order of Final Approval, fully, finally, and forever
    settled and released those claims.

                                  CONFIDENTIALITY/NON-DISCLOSURE

           18.     Prior to Order of Preliminary Approval.

                   (a)      As a material inducement to this Agreement, and until the Court enters the
    Order of Preliminary Approval contemplated in paragraph 5(a), above, Plaintiff and Settlement
    Class Counsel agree to maintain in strict confidence the negotiations, facts and terms and
    conditions of this settlement and this Agreement. Notwithstanding this provision, Settlement
    Class Counsel may communicate with Settlement Class Members in conformity with the terms
    of paragraph 9, above.

                (b)      If inquiries arise concerning the Settlement (other than from Settlement
    Class Members) prior to the Court entering the Order of Final Approval contemplated in


                                                    16
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 18 of 38



    paragraph 5(b), above, Plaintiff and Settlement Class Counsel may reply only that “the matter
    has been resolved,” that “the Settlement is still subject to Court approval,” and that “the Parties
    believe they have reached a fair and reasonable resolution,” but shall make no other comment.

                    (c)     Nothing in this paragraph shall prevent Plaintiffs from discussing the
    Settlement privately with any of the following: Settlement Class Counsel; the Court; their personal
    attorneys in any other matter; or their financial advisors, tax consultants, and spouses so long as
    the recipient of the information agrees to keep the information confidential.

           19.     After Order of Preliminary Approval.

                  (a)     After the Court enters the Order of Preliminary Approval, except for
    communications expressly permitted pursuant to this Agreement (including communications
    with Settlement Class Members expressly permitted by paragraph 9, above), Plaintiff and
    Settlement Class Counsel specifically agree that they will not publicize, discuss, disclose or in
    any way convey any information concerning the negotiation leading to this Settlement to anyone.

                    Plaintiff and Settlement Class Counsel further specifically agree that they shall
    continue to maintain the confidentiality of any information or documents exchanged between the
    Parties during the negotiation process, which shall remain privileged and which were exchanged
    for purposes of settlement and compromise only, provided without prejudice to any party’s legal
    and/or factual position, and are inadmissible for any purpose in this or any other legal
    proceeding, including but not limited to impeachment, under Rule 408 of the Federal Rules of
    Evidence and any applicable federal or state statute, rule, or common law doctrine.

                    (b)      Plaintiff and Settlement Class Counsel further agree that they will not: (i)
    issue any press release relating to the Settlement; (ii) initiate or seek press coverage of the
    Settlement; or (iii) initiate any other public statement regarding the Settlement, except as
    provided in paragraph 19(c), below. To the extent that Plaintiff or Settlement Class Counsel are
    contacted by members of the media about this Settlement or this Agreement, Plaintiff and
    Settlement Class Counsel may reply only that “the matter has been resolved,” and that “the
    Parties believe they have reached a fair and reasonable resolution,” but shall make no other
    comment.

                   (c)     Defendant agrees that Settlement Class Counsel may place the following
    information on its firm’s website: “Settled lawsuit against a national communications company
    involving allegations of failure to pay overtime for over $500,000.”

                                            OTHER PROVISIONS

            20.     No Admission of Liability. Neither this Settlement Agreement (and any
    provisions contained therein) nor any negotiations, statements, or proceedings in connection
    therewith, shall be construed, or deemed to be evidence of, an admission or concession on the
    part of any of the Plaintiffs, the Defendant, any Settlement Class Member, any Released Party or
    any other person or entity of any liability or wrongdoing by them, or any of them as to any claim
    alleged or asserted in the Civil Action or otherwise, and shall not be offered or received in
    evidence in any action or proceeding (except in an action or proceeding to enforce the terms and


                                                     17
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 19 of 38



    conditions of the Agreement), or be used in any way as an admission, concession or evidence of
    any liability or wrongdoing of any nature, and shall not be construed as, or deemed to be
    evidence of, an admission or concession that Plaintiffs or any Settlement Class Member or any
    other person or entity, has or has not suffered any damage.

            21.      No Other Proceedings. Plaintiffs and Settlement Class Counsel represent and
    warrant that they have neither filed or instituted, nor caused to be filed or caused to be instituted,
    any other complaint, charge, action or other proceeding asserting any Released Claims against
    any Released Party in any fora, judicial, administrative, or otherwise, or before any other public
    official or entity.

           22.    Governing Law. This Agreement and all exhibits hereto and any related
    settlement document shall be governed and interpreted in accordance with the laws of the
    Commonwealth of Massachusetts, without regard to the conflict of law provisions thereof.

            23.     Complete Agreement. This Agreement, along with all exhibits hereto,
    constitutes the entire agreement and understanding of the Parties and supersedes any prior
    agreements or understanding between the Parties with respect to the Settlement. The Settlement
    is not subject to any term or condition not contained in this Agreement. In entering into this
    Agreement, no Party is relying on any promise, warranty, inducement, or representation other
    than those set forth in this Agreement. All the Exhibits hereto are incorporated in and constitute
    an integral part of this Agreement.

           24.      Amendments. This Agreement may be amended or modified only by a written
    instrument signed by all Parties hereto. No Party shall have any obligation whatsoever to
    proceed with the Settlement under any terms other than substantially in the form provided and
    agreed to in this Agreement.

           25.     Resolution of Disputes Regarding Settlement.

                    (a)     Prior to Final Approval of the Settlement. The Parties agree to resolve
    any dispute or disagreement between the Parties that may arise with respect to the Settlement
    prior to the Court’s final approval of the Settlement through mediation with a mutually
    acceptable mediator. In the event that the Parties are unable to resolve their dispute regarding
    the settlement in such a mediation, the mediator shall be empowered to make a final and binding
    resolution of the dispute.

                    (b)    After Final Approval of the Settlement. After final approval of the
    Settlement, the Court shall retain jurisdiction for purposes of resolving any disputes under this
    Agreement. Without affecting the finality of the Settlement or the Order of Final Approval, all
    Parties to this Agreement shall be subject to the jurisdiction of the Court for all purposes related
    to this Agreement.

            26.     Successors and Assigns. This Agreement shall be binding upon and inure to the
    benefit of the Parties hereto and their respective heirs, executors, administrators, successors,
    transferees, and assigns, and upon any corporation or other entity with which any Party hereto
    may merge, consolidate, or reorganize.



                                                      18
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 20 of 38



           27.    Cooperation in Drafting. This Agreement, together with any Exhibits, shall be
    deemed to have been mutually prepared by the Parties and shall not be construed against any of
    them by reason of authorship. The Parties agree that the terms and conditions of this Agreement
    were negotiated at arm’s length and in good faith by the Parties, and reflect a Settlement that was
    reached voluntarily based upon adequate information, sufficient discovery, and after consultation
    with experienced legal counsel.

           28.     Non-Waiver. The waiver by one Party of any breach of the Agreement by any
    other Party shall not be deemed a waiver of any other prior or subsequent breach of this
    Agreement.

            29.     Severability. If any part of this Agreement is found to be illegal, invalid,
    inoperative, or unenforceable in law or equity, such finding shall not affect the validity of any
    other provisions of this Agreement, which shall be construed, reformed, and enforced to effect
    the purposes thereof to the fullest extent permitted by law. If one or more of the provisions
    contained in the Agreement shall for any reason be held to be excessively broad in scope, subject
    matter or otherwise, so as to be unenforceable at law, the Parties agree that such provision(s)
    shall be construed to be limited or reduced so as to be enforceable to the maximum extent under
    the applicable law.

            30.     Knowing and Voluntary Agreement. Plaintiff and Settlement Class Counsel
    each agree that they are entering into this Agreement knowingly, voluntarily, and with full
    knowledge of its significance. Plaintiffs further affirm that they have not been coerced,
    threatened, or intimidated into signing this Agreement; that they have been advised to consult
    with an attorney; and that they have in fact consulted with an attorney before signing this
    Agreement. Settlement Class Counsel represents that they have conducted a thorough
    investigation into the facts of the Civil Action and have diligently pursued an investigation of the
    claims asserted on behalf of Settlement Class Members against the Defendant. Based on their
    own independent investigation and evaluation, Settlement Class Counsel state that they are of the
    opinion that the settlement is fair, reasonable, and adequate and is in the best interest of the
    Settlement Class Members, in light of all known facts and circumstances, including the risks of
    significant delay and defenses asserted by Defendant.

            31.     Notices. Any notices issued pursuant to the terms of this Agreement shall be sent
    to the Parties at the addresses of their respective counsel as follows.

              For Plaintiffs and Settlement Class Members:      For Defendant:

              Mitchell L. Feldman, Esq.                         T. Christopher Donnelly, Esq.
              Benjamin Williams, Esq.                           Joshua N. Ruby, Esq.
              Feldman Williams PLLC                             Donnelly, Conroy & Gelhaar LLP
              6940 W. Linebaugh Avenue                          260 Franklin Street
              Suite 101                                         Suite 1600
              Tampa, FL 33626                                   Boston, MA 02110
              P: (877) 946-8293                                 P: (617) 720-2880




                                                    19
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 21 of 38



           32.     Time Periods. In the event that any time period described in this Agreement
    expires on a Saturday, Sunday or legal holiday, such time period shall be extended through the
    next subsequent business day.

           33.     Authority to Execute. Each of the individuals executing this Agreement
    warrants and represents that he or she has been duly authorized and empowered to (a) execute
    this Agreement on behalf of such Party and (b) take appropriate action required or permitted to
    be taken pursuant to the Agreement to effectuate its terms.

            34.     Execution in Counterparts. This Agreement may be executed in two or more
    counterparts, all of which shall be considered one and the same agreement provided that counsel
    for the Parties shall exchange among themselves original or electronic signed counterparts.

           35.     No Claim Based Upon Distributions or Payments in Accordance with this
    Settlement Agreement. No person shall have any claim against Defendant or any of the
    Releasees, the FLSA Settlement Class Members, the members of the State Law Settlement Class,
    Settlement Class Counsel, Defendant’s counsel, or the Administrator based on distributions or
    payments made in accordance with this Settlement Agreement.

                   ~~ Remainder of This Page Intentionally Left Blank ~~




                                                   20
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 22 of 38




        Benjamin Lee Williams, Esq.
          June 21, 2018
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 23 of 38




     I~ \\I 11'[\S \\'HlREOf. lh< P:Jn,;,; :mJ ~ (         ' c - 1 . ncb \clunoril) ml
     •       com:-llo•c <ms<d lhis.~<nKnl"' k li;n<d .,,.i.,,..,..i Ulld<r-1 as oidx
     mpcctl\c Win •nnm io.lo as their in:c a.:u and deeds.
                              Pl\l'TtfTS Srmt,lr,1 Cl \\:,KICf!'l'l'll\I'
                         fl'DI\ IOt .\LL\ \..XO O' BLH \U t•f 1111 'rt It• \II' I ( L\'"l 'J
                        - ,.         ~
         litn•tur• .;A1!!:!!J_..,. wt.Z:
                 Cm11l fCt\I fll2TCginalcom


      I >at1o:



                                                SmLL\IE'l ('L\:::: ('V\ ' ' ' 1




      F•lil!Nn u ,,~~.;:'PPLLwcc--




      ( 111utit( I cl~1.:ut1u11u1111.::i.tlo11i;, LLC




                                                              21
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 24 of 38



    IN WITNESS WHEREOF, the Parties and Settlement Class Counsel, each voluntarily and
    without coercion, have caused this Agreement to be signed and entered under seal as of the
    respective dates written below as their free acts and deeds.

                        PLAINTIFFS / SETTLEMENT CLASS REPRESENTATIVES
                   (INDIVIDUALLY AND ON BEHALF OF THE SETTLEMENT CLASSES)
                                                        Signature:   Christopher Witkowski (Jun 21, 2018)

     _____________________________                   _____________________________
                                                            Email: cwitkowski21@gmail.com
     James Hair                                      Christopher Witkowski

     Date: ________________________                  Date: ________________________



                                    SETTLEMENT CLASS COUNSEL


     _____________________________
     Feldman Williams, PLLC

     By:__________________________

     Date: ________________________


                                             DEFENDANT


     ________________________________________
     Granite Telecommunications, LLC

     By: Rand Currier, COO

     Date: ________________________




                                                  21
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 25 of 38




            EXHIBIT A
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 26 of 38

                                               Exhibit A

           NOTICE OF PROPOSED CLASS AND COLLECTIVE ACTION
                            SETTLEMENT

    James Hair and Christopher Witkowski, individually and on behalf of all others similarly situated
    v. Granite Telecommunications, LLC, Civil Action No. 9:17-cv-81361-DLB, U.S. District Court,
                                    Southern District of Florida.

    If you were employed at Granite Telecommunications, LLC (“Granite”) as a salaried Senior
    Regional Account Manager, Industry Account Manager, Senior Industry Account Manager,
    National Account Manager, Senior National Account Manager, Enterprise Account Manager,
    Enterprise Client Manager, Senior Enterprise Client Manager, Relationship Development
    Manager, Senior Relationship Development Manager, or Relationship Development Associate in
    Granite’s sales organization who sold and/or attempted to sell voice and/or data communications
    products and who earned less than $100,000 gross earnings from salary and commissions in a
    calendar year (“Eligible Position”) for all or part of the time period between June 1, 2015 and
    July 1, 2018, a proposed Class Action Settlement may affect your rights.

                A Court has authorized this notice. This is not a solicitation from a lawyer.

          To qualify, you must meet the criteria described below.
          Your legal rights may be affected by this proposed settlement.
          Your rights and options – and the deadlines to exercise them – are explained in this notice.
          The Court in charge of this case still has to decide whether to approve the settlement.
           Payments will be made if the Court approves the settlement and after any appeals are
           resolved. Please be patient.
    Please read this notice carefully.

    1. What is this case about?

    Granite has agreed to resolve legal claims concerning the classification for overtime purposes of
    the Eligible Positions. Specifically, the settlement resolves a lawsuit alleging that people
    working in the Eligible Positions were misclassified as “exempt” and were not paid overtime
    allegedly due to them under applicable law. Granite has denied these allegations and maintains
    that its classification of Eligible Positions complied with all applicable laws. The Court has not
    found that Granite did anything wrong or violated any laws. Nevertheless, Granite and the
    Plaintiffs have reached an agreement to resolve the case on a class-wide basis without further
    litigation.

    The agreement must be approved by the Court. The named Plaintiffs and Granite have agreed to
    have all aspects of the case, including the approval of the settlement, heard by a United States
    Magistrate Judge.
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 27 of 38



    2. Who is eligible to participate in the proposed settlement?

    The proposed settlement affects all individuals who worked in an Eligible Position during the
    applicable Eligible Period. The applicable Eligible Periods are:

           (a)    for those who worked in an Eligible Position and who filed an opt-in consent form
                  in the Civil Action on or before April 19, 2018, the period dating from three years
                  prior to the filing of such Settlement Class Member’s opt-in form in the Civil
                  Action through July 1, 2018.

           (b)    for those who worked in an Eligible Position not subject to paragraph 2(a) and
                  who worked as Enterprise Client Managers, Senior Enterprise Client Managers,
                  Relationship Development Managers, or Senior Relationship Development
                  Managers, the period dating from June 1, 2015 through January 1, 2017.

           (c)    for those not subject to paragraphs 2(a) or 2(b) above and who worked in an
                  Eligible Position, the period dating from June 1, 2015 through July 1, 2018.

    3. What are the settlement benefits?

    The total amount of the proposed settlement payout to individual Class Members is
    approximately $457,930.35 (the “Settlement Distribution Funds”). This amount is exclusive of:
    (a) $214,470.15, which will be used to pay Plaintiffs’ attorneys’ fees and costs, if approved by
    the Court; (b) incentive payments which will be made to the named Plaintiffs and certain
    individuals who have already opted into the lawsuit; and (c) additional payments to the named
    Plaintiffs in exchange for a general release of all claims of any kind the named Plaintiffs may
    have against Granite.

    The Settlement Distribution Funds will be distributed to eligible employees in accordance with a
    formula agreed to by the parties and approved by the Court. The formula takes into account the
    number of weeks each individual worked in an Eligible Position during the applicable Eligible
    Period and the amount earned in salary and commissions while working in an Eligible Position
    during the applicable Eligible Period.

    If all Class Members submit claims, the gross payout to you is estimated to be $[_____].

    4. What are my options?

    Depending on what state you worked for Granite in, your options are different.

    If you worked for Granite in Georgia, you have two options:




                                                    2
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 28 of 38



           Submit a claim. You will receive money from the settlement only if you submit a valid
           and timely Claim Form. The claims process is described in more detail below, and the
           Claim Form is included with this Notice.

           Do nothing. If you do nothing, you will get no money from this settlement.

    If you worked for Granite in Florida, Illinois, Massachusetts, New York, Pennsylvania, Rhode
    Island, or Texas, you have four options:

           Submit a claim. You will receive money from the settlement only if you submit a valid
           and timely Claim Form. The claims process is described in more detail below, and the
           Claim Form is included with this Notice.

           Request to opt-out. Unless you “Opt-Out” of the Settlement by sending a written, signed
           statement to Rust Consulting (the “Administrator”) that you are opting out of the
           settlement so that it is received by the Administrator by _______, you will be bound by
           the terms of the Settlement, whether or not you timely submit a Claim Form Package.
           The opt-out request must be mailed to the Administrator at the following address:

           [_____]


           Do nothing. If you do nothing, you will remain in the class, but you will get no money
           from this settlement. All of the Court’s orders will apply to you, and you will not be able
           to file your own lawsuit about the claims in this case, but you will still be bound by the
           settlement and by the Release set forth on the enclosed Claim Form.

           Object. You may object to the settlement by mailing a written objection postmarked no
           later than 14 days prior to the final approval hearing. Your objection must be in writing,
           and must include a statement of the objection, as well as the specific reasons you are
           objecting to the settlement. The objection also must include your full name, dates of
           employment at Granite Telecommunications, LLC, address, and telephone number. In
           addition, you must personally sign the objection. Notwithstanding the filing of an
           objection, if you do not submit a valid Claim Form, you will get no money from this
           settlement. All of the Court’s orders will apply to you, and you will not be able to file
           your own lawsuit about the claims in this case, but if the Court approves the settlement
           notwithstanding your objection, you will still be bound by the settlement and by the
           Release set forth on the enclosed Claim Form. The objection must be mailed to the
           Administrator at the following address:

           [_____]

    5. How do I make a claim and receive a settlement payment?


                                                    3
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 29 of 38



    You can make a Claim to receive a settlement payment by filling out and signing the enclosed
    Claim Form. You must review the information on the Claim Form, sign and date the Claim
    Form, and then return the form to the Administrator in the enclosed envelope. In order to be
    valid and effective, the Claim Form must be unaltered, signed, dated, and postmarked in a timely
    manner. The payment that you receive will be taxable as income and a portion of the payment is
    subject to ordinary withholdings. In order to participate in and receive a payment from the
    settlement, your completed Claim Form must be postmarked no later than 45 days after
    the mailing of this notice packet to [_____].

    IT IS YOUR RESPONSIBILITY TO KEEP THE ADMINISTRATOR INFORMED OF ANY
    CHANGE OF ADDRESS OR CHANGE OF NAME.

    6. I have heard about other cases that might affect me. If I make a claim and receive a
    settlement payment in this case, could I still be a member of the class in one of those other
    cases?

    Yes. If you worked at Granite as a Regional Account Manager (“RAM”) between January 1,
    2015 and February 1, 2017, you may have received a notice earlier this year about your ability to
    receive a settlement payment as part of a resolution of legal claims against Granite concerning
    the classification for overtime purposes of RAMs raised in a different case, titled Paul White,
    individually and on behalf of all those similarly situated v. Granite Telecommunications LLC,
    Civil Action No. 1:17-cv-03243-TWT, U.S. District Court, Northern District of Georgia (the
    “Georgia Action”). If you were eligible to participate in the Georgia Action, then making a
    claim in this case will not affect your right to receive a settlement payment in the Georgia
    Action.

    In addition, if you worked at Granite between June 5, 2008 and May 7, 2014, you may also be a
    member of the class in a different case, captioned as Granite Telecommunications, LLC v.
    Contino et al., Civil Action No. 2014-699, Massachusetts Superior Court, Norfolk County (the
    “Massachusetts Action”). The claims in the Massachusetts Action include overtime claims
    similar to the ones raised in the Georgia Action and in this case, as well as claims relating to
    payment of sales commissions that were not raised in the Georgia Action or in this case. If you
    are a member of the class in the Massachusetts Action, then making a claim in this case will not
    affect your ability to receive any compensation you may ultimately be entitled to as part of the
    Massachusetts Action.

    7. When will the final settlement approval hearing occur?

    There will be a court hearing on [DATE] at [TIME], at the U.S. District Court for the Southern
    District of Florida. The Court is located at:

    Paul G. Rogers Federal Building and U.S. Courthouse


                                                    4
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 30 of 38



    701 Clematis Street
    West Palm Beach, FL 33401

    You do not have to attend the final settlement approval hearing, though you are welcome to do
    so. At this hearing, the Court will consider whether the settlement is fair, reasonable, and
    adequate. If there are objections, the Court will consider them. If the Court finds that the
    settlement is fair, reasonable, and adequate, it will enter final approval of the settlement.

    If the Court enters final approval of the settlement, the settlement will become fully final and
    effective on the first business day after the Court’s order of final approval is no longer subject to
    any further appeal or other review by another court (the “Effective Date”).

    8. How can I get additional information?

    DO NOT TELEPHONE THE COURT ABOUT THIS CASE OR THE SETTLEMENT. THEY
    WILL BE UNABLE TO HELP YOU.

    If you have questions, you may direct them to the Administrator at:

    [______]
    Phone: [______]

    Or to Settlement Class Counsel at:

    Mitchell L. Feldman, Esq.
    Benjamin Williams, Esq.
    Feldman Williams PLLC
    6940 W. Linebaugh Avenue
    Suite 101
    Tampa, FL 33626
    P: (877) 946-8293

    You may also visit [website address TBD] for more information and to submit a Claim Form
    electronically.




                                                      5
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 31 of 38



                                     CLAIM FORM & RELEASE


    James Hair and Christopher Witkowski, individually and on behalf of all others similarly situated
    v. Granite Telecommunications, LLC, Civil Action No. 9:17-cv-81361-DLB, U.S. District Court,
                                    Southern District of Florida.

    In order to participate in the settlement that is described in the Notice of Proposed Class and
    Collective Action Settlement that accompanies this form, you must complete and submit this
    claim form to:

                                                   [_____]

    In order to ensure that you receive your settlement payment, completed claim forms must be
    postmarked no later than 45 days after the mailing of this Claim Form & Release to you.

    Personal Information (please print clearly):

    Name:_____________________________________________________________

    Home Address:______________________________________________________

    Home/Mobile Phone:_________________________________________________

    TO QUALIFY FOR A SHARE OF THE SETTLEMENT, YOU MUST SIGN ON THE
    LINE ON THE FOLLOWING, CERTIFYING THAT YOU ARE A MEMBER OF THE
    CLASS AND THAT YOU AGREE TO BE BOUND BY THE RELEASE OF CLAIMS
    THAT APPEARS ON THE BACK OF THIS SHEET




           PLEASE TURN OVER AND SIGN AND DATE THE BACK OF THIS SHEET




                                                     6
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 32 of 38



    DO NOT ALTER THE LANGUAGE BELOW. If you alter this language, your claim form
    will not be valid and will not be accepted.

    Release of Claims

          In further consideration of the promises made in the Settlement Agreement, each
          Settlement Class Member hereby forever discharges and releases Granite
          Telecommunications, LLC, and each of Granite Telecommunications, LLC’s
          members, divisions, subsidiaries, affiliates, sibling entities, investors, predecessors
          and successors, current and former owners, directors, officers, fiduciaries, insurers,
          employees, attorneys, representatives, agents and all other related entities and each
          of their members, divisions, subsidiaries, affiliates, sibling entities, investors,
          predecessors and successors, current and former owners, directors, officers,
          fiduciaries, insurers, employees, attorneys, representatives, and agents
          (collectively, the “Released Parties”), from all actions, causes of actions, demands,
          damages, attorneys’ fees, costs, loss of wages, benefits, interest, loss of earning
          capacity, mental anguish, pain and suffering, and any other relief permitted to be
          recovered on, related to, or in any way growing out of the overtime-related wage
          and hour claims that were asserted or could have been asserted in James Hair and
          Christopher Witkowski, individually and on behalf of all others similarly situated v.
          Granite Telecommunications, LLC, Civil Action No. 9:17-cv-81361-DLB (the
          “Civil Action”) regarding events that occurred or are alleged to have occurred
          during the applicable Eligible Period, including (1) all overtime-related claims
          based on putative violations of any federal, state, or local constitution, statute,
          ordinance, or other law—including, but not limited to, the Massachusetts Wage
          Payment Statute, G.L. c. 149, §§148, 148A, 148B, 149, 150, 150A-150C, 151, 152
          et seq., the Massachusetts Wage & Hour laws, G.L. c. 151, §1 et seq., and the
          applicable wage and hour laws of Florida, Illinois, New York, Pennsylvania, Rhode
          Island, or Texas—pertaining to or arising from misclassification, breaks, overtime
          payments, and/or any other wage and hour claims; (2) all other overtime-related
          wage and hour claims, whether arising under federal, state, or local law, including
          claims sounding in contract, tort, or common law related to or alleged to arise from
          misclassification, breaks, overtime payments, and/or any other wage and hour
          claims; and (3) claims for retaliation on any legal theory, whether arising under
          federal, state, or local law, based on the assertion of rights to overtime payments or
          any other relief arising from misclassification, breaks, and/or any other wage and
          hour claims (collectively, the “Released Claims”).

          To summarize without limiting the scope of the Released Claims: in exchange for
          the payment you will receive as part of this lawsuit, you agree to give up any claims
          you may have against Granite—or anyone associated with Granite—based in any
          way on any alleged failure to compensate you properly for all overtime hours you
          worked during the applicable Eligible Period.

          For avoidance of doubt, if you are a member of the class in Granite
          Telecommunications, LLC v. Contino et al., Civil Action No. 2014-699,


                                                    7
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 33 of 38



           Massachusetts Superior Court, Norfolk County, the Released Claims do not include
           any overtime-related claims you may have for the time period from June 5, 2008
           through May 7, 2014.

           Notwithstanding the foregoing, if you are a member of the class in Paul White,
           individually and on behalf of all those similarly situated v. Granite
           Telecommunications LLC, Civil Action No. 1:17-cv-03243-TWT, U.S. District
           Court, Northern District of Georgia, the Released Claims do not include any
           overtime-related claims you may have for the time period from January 1, 2015
           through February 1, 2017.


    By signing below, I declare and verify that I have read this Claim Form, that I agree to opt
    in to become a plaintiff in this lawsuit, and that I agree to participate in the Settlement on
    the terms described herein, including the Release of Claims provision set forth above.

    I further certify that I was employed in an Eligible Position at some time during the
    applicable Eligible Period.

    _________________________
    (Signature)

    Dated: ________________________




                                                  8
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 34 of 38




             EXHIBIT B
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 35 of 38



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION

      JAMES HAIR and CHRISTOPHER
      WITKOWSKI, individually, and on
      behalf of all those similarly situated,
                                                          CIVIL ACTION NO.
                     Plaintiffs,                          NO.: 9:17-cv-81361-DLB

      v.

      GRANITE TELECOMMUNICATIONS,

                     Defendant.


    FINAL ORDER APPROVING CLASS AND COLLECTIVE ACTION SETTLEMENT

           WHEREAS, after a full final approval and fairness hearing, and having reviewed the

    Settlement Agreement, and it appearing to the Court that, upon examination, the Settlement

    Agreement and settlement terms are fair, reasonable, and adequate:

    IT IS HEREBY ORDERED THAT:

           1.      The Settlement Agreement, and the settlement terms contained therein are

   approved as fair, reasonable and adequate. The Court hereby enters final judgment in accordance

   with the terms of the Settlement Agreement.

           2.      The Court approves and certifies the following classes pursuant to the Fair Labor

    Standards Act of 1938 (“FLSA”) and Federal Rule of Civil Procedure 23, as applicable, for

    purposes of settlement only (collectively, the “Settlement Classes”):

                   a. The class consisting of (1) any and all persons employed by Granite in an

                       Eligible Position for the applicable Eligible Period, and (2) any and all

                       persons who filed an opt-in consent form in the Civil Action on or before

                       April 19, 2018 (the “FLSA Settlement Class”).
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 36 of 38



               b. The class consisting of any and all members of the FLSA Settlement Class

                  employed by Granite subject to the laws of Florida, Illinois, Massachusetts,

                  New York, Pennsylvania, Rhode Island, or Texas at any time during the

                  applicable Eligible Period (the “State Law Settlement Class”), unless removed

                  from the State Law Settlement Class by timely opting-out of the Settlement.

               c. For purposes of defining the classes identified above, the term “Eligible

                  Position” means a salaried Senior Regional Account Manager, Industry

                  Account Manager, Senior Industry Account Manager, National Account

                  Manager, Senior National Account Manager, Enterprise Account Manager,

                  Enterprise Client Manager, Senior Enterprise Client Manager, Relationship

                  Development Manager, Senior Relationship Development Manager, or

                  Relationship Development Associate in Defendant’s sales or network

                  integration organizations who sold and/or attempted to sell voice and/or data

                  communications products or services and who earned less than $100,000

                  gross earnings from salary and commissions in a calendar year.

               d. For purposes of defining the classes identified above, the term “Eligible

                  Period” means:

                       i. for those Settlement Class Members who filed an opt-in consent form

                          in the Civil Action on or before April 19, 2018, the period dating from

                          three years prior to the filing of such Settlement Class Member’s opt-

                          in form in the Civil Action through July 1, 2018.

                      ii. for Settlement Class Members not subject to paragraph 2(d)(i), supra,

                          and who worked as Enterprise Client Managers, Senior Enterprise



                                                 2
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 37 of 38



                               Client Managers, Relationship Development Managers, or Senior

                               Relationship Development Managers, the period dating from June 1,

                               2015 through January 1, 2017.

                          iii. for Settlement Class Members not subject to paragraph 2(d)(i) or

                               paragraph 2(d)(iii), supra, the period dating from June 1, 2015 through

                               July 1, 2018.

              3.   For purposes of effectuating this settlement, the Court concludes: (a) that the

    Settlement Classes are so numerous that joinder of all members is impracticable; (b) that there

    are questions of law and of fact common to the Settlement Classes; (c) that the claims of James

    Hair and Christopher Witkowksi (the “Settlement Class Representatives”) are typical of the

    claims of the Settlement Classes; (d) that the Settlement Class Representatives will fairly and

    adequately protect the interests of the Settlement Classes; (e) that the questions of law or fact

    common to the members of the Settlement Classes predominate over the questions affecting only

    individual members; and (f) that certification of the Settlement Classes is superior to other

    available methods for the fair and efficient adjudication of the controversy.

           4.      Payments to Settlement Class Members shall be made in accordance with the

    terms set forth in Paragraphs 2, 3, 11, and 12 of the Settlement Agreement.

           5.      The Settlement Class Representatives shall each receive an incentive payment of

    $5,000.

           6.      Any Settlement Class Members—other than Settlement Class Representatives—

    who filed opt-in consent forms in this action on or before April 19, 2018 shall receive an

    incentive payment of $2,500 each.




                                                       3
Case 9:17-cv-81361-DLB Document 67-1
                                60-1 Entered on FLSD Docket 11/02/2018
                                                            06/21/2018 Page 38 of 38



           7.      Plaintiffs’ Class Counsel shall be awarded attorneys’ fees and costs equal to

    $_______________.

           8.      Pursuant to paragraph 14 of the Settlement Agreement, all claims for relief

    asserted in this action are hereby dismissed, on the merits and with prejudice. Judgment shall

    enter accordingly.

           9.      This Court shall retain jurisdiction of this action for purposes of overseeing the

    settlement.




    DATED: ____________________

                                                                 ________________________




                                                      4
